Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a third  Office Action on the Merits. Claims 1-2, 4-15 as amended 30 APR. 2021, are pending and have been considered as follows:


Allowable Subject Matter
Claim 1-2, 4-15 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Although the references of record show some similar technical features of Applicant’s claimed device, they fail to show or teach the claimed invention, wherein a series of uprights are equipped with anchors, which anchors are capable of securing opposing end terminals of a series of elongated cross members, whereby the terminals and the cross members form integral one piece constructions and one of the terminal or the upright elastically deforms upon insertion of entry parts of the terminals into the upright to thereby support the cross members.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8:30AM-5:00PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. J. S./
Examiner, Art Unit 3635


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635